         Case 3:18-cv-01322-KAD Document 322 Filed 10/12/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT



_____________________________________________X
                                                 )
                                                 )
JANE DOE,                                        )               Index No. 3:18-cv-01322 (KAD)
                              Plaintiff,         )
                                                 )
v.                                               )
                                                 )
TOWN OF GREENWICH, SGT. DET. BRENT               )
REEVES, in his individual and official capacity, )
and DET. KRYSTIE M. RONDINI, in her individual   )               October 12, 2018
and official capacity,                           )
                              Defendants.        )
_____________________________________________X


                         PLAINTIFF’S REPLY IN FURTHER SUPPORT OF
                        MOTION TO REMOVE JANE DOE’S PSEUDONYM

       Plaintiff respectfully submits this reply in further support of her motion to remove the

Jane Doe pseudonym and to respond to Defendants’ and Peter Roe’s objections/responses to

her motion.

       There are only two extant pseudonym orders in this case: that for Jane Doe and the

Court’s granting of Peter Roe’s motion to be permitted a pseudonym. (Doc. # 9; Doc. # 106). All

other orders relating to the identity of witnesses in this case were those sealing various

documents that were filed with this Court. During the course of this litigation, Plaintiff referred

to many of those witnesses with pseudonyms voluntarily and as a courtesy. There is no court

order requiring it. Plaintiff’s motion is directed to the order granting her permission to proceed
          Case 3:18-cv-01322-KAD Document 322 Filed 10/12/20 Page 2 of 3




under a pseudonym; she is not addressing the Peter Roe order for a pseudonym or any of the

sealing orders entered by the Court.

        Thus, Defendants’ request to “maintain the current protective orders protecting the

identities of all non-parties [sic.] minors and other individuals” and Roe’s request to “maintain

its Orders protecting the identities of . . . the other non-parties to this action” are mystifying.

There are no such “comprehensive” protective orders regarding non-party witnesses and

Defendants do not cite to any such court documents. 1 Again, Plaintiff is seeking to change only

the order concerning her pseudonym.

        Neither Defendants nor Peter Roe have standing to seek protective orders to conceal

the identity of non-party witnesses, and Plaintiff does not read their Response and Objection as

making such a motion. Thus, the only issue for the Court to decide in this motion is whether to

remove Jane Doe’s pseudonym, not whether to create a new protective order requiring that

the identity of non-party witnesses be concealed.

        WHEREFORE, Plaintiff respectfully requests that the Court issue an order removing Jane

Doe’s pseudonym and permitting her to pursue this case in her own name and deny

Defendants’ and Peter Roe’s improper request to issue a new protective order regarding non-

party witnesses.




1
 Defendants’ cite the following Court docket entries, none of which “comprehensively” protects non-party
witnesses: Doc. # 4, general protective order regarding designating produced documents confidential; Doc. # 103,
order granting Peter Roe pseudonym; Doc. # 153, order quashing Jones subpoena; Doc. # 192, sealing order to
protect Jane Doe and Peter Roe; Doc. # 249, order denying protection for documents requested under the
Freedom of Information laws; Doc. # 259, order narrowing scope of 30(b)(6) deposition; Doc. # 278, sealing order;
Doc. # 299, sealing order observing that the public interest in transparency weighs more heavily in adjudicating a
summary judgment motion; and Doc. # 310, sealing order.

                                                        2
         Case 3:18-cv-01322-KAD Document 322 Filed 10/12/20 Page 3 of 3




                                      PLAINTIFF JANE DOE


                                      By:      _/s/ Meredith C. Braxton____

                                               Meredith C. Braxton (ct17395)
                                               For BRAXTON HOOK LLC
                                               280 Railroad Avenue, Suite 205
                                               Greenwich, CT 06830
                                               Tel: 203.661.4610
                                               Fax: 203.661.4611
                                               mbraxton@braxtonhook.com




                                            CERTIFICATION
       This is to certify that on October 12, 2018, a copy of the foregoing Plaintiff’s Reply in

Further Support of Motion to Remove Jane Doe’s Pseudonym was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

electronic mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Courts CM/ECF System.

                                                      _____/s/Meredith C. Braxton________




                                                  3
